Order affirmed, with costs. Memorandum: The grounds upon which appellant seeks a reversal of the order are without legal merit. (Matter of Fleischmann v. Graves, 235 N. Y. 84; Matter of Brennan v. Board of Education, 245 id. 8; Matter of Wilaka Construction Co., Inc., v. McAneny, 265 id. 43; People ex rel. Kiehm v. Board of Education, 198 App. Div. 476.) All concur, (The order *823directs payment of petitioners’ bill for services performed.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.